                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JACQUELINE N., et al.              :           CIVIL ACTION
                                   :
             v.                    :
                                   :
THE SCHOOL DISTRICT OF             :
PHILADELPHIA, et al.                           NO. 19-3748

                              MEMORANDUM
Bartle, J.                                     January 31, 2020

          Plaintiffs are:   (1) parents who bring this action on

behalf of seven minor children with disabilities (“plaintiff

parents”); and (2) two corporations that provide services to

those children (“plaintiff providers”).    Plaintiffs contend that

the defendant the School District of Philadelphia has not paid

amounts due under the written settlement agreements which

resulted from actions against it under the Individuals with

Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400, et seq.

Defendant Kim Harris is the School District’s Director of

Financial Management.    Plaintiffs allege claims under the IDEA,

other federal statutes, and Pennsylvania law as a result of

defendants’ violation of the settlement agreements. 1

          Before the court is the defendants’ motion to dismiss

Counts III, IV, V, and VI of the First Amended Complaint and to

dismiss the claim for attorneys fees in Count I.   Defendants



1. The plaintiffs have also named as defendants Does 1-9 at the
same address as defendants the School District and Harris.
maintain that only the breach of contract claims in Counts I and

II remain viable.

                                  I

           We accept as true at this state of the action all

well-pleaded facts.

           Plaintiffs are the parents of seven disabled minor

children and plaintiff providers Empirical Pediatric Therapy,

Inc. (“Empirical”) and Amy McGinnis Behavioral Consulting, Inc.

(“Behavioral Consulting”) which provide specialized disability

services to the children.   The parents of each of the seven

children previously filed complaints with the Office for Dispute

Resolution of the School District of Philadelphia.   Plaintiffs

claimed that the School District denied their children a free

appropriate education under Section 504 of the Rehabilitation

Act of 1973.   See 42 U.S.C. §§ 12101-213, et seq.

           Those complaints resulted in written settlement

agreements between the School District of Philadelphia and each

parent.    The School District agreed to pay for a number of hours

of compensatory education for each of the seven children at the

rate of $60 per hour.   Each of the parents secured the services

of either Empirical or Behavioral Consulting.   The School

District either paid for the services directly or reimbursed the

parents.



                                 -2-
            After a time, defendant Kim Karris, informed the

plaintiff providers that the School District would begin to

require them to submit certain documentation before making

payments to them under the settlement agreements. 2   Specifically,

the School District required descriptive notes of the children’s

therapy sessions as well as the times of those sessions.    The

School District also required detailed documentation of all the

services rendered by the parent providers to each child under

the settlement agreements.    Plaintiffs state these documents are

not required as a condition of payment under the settlement

agreements, that the plaintiff providers do not take descriptive

notes of therapy sessions, and that requiring them to do so

would increase the cost and reduce the effectiveness of their

services.

            Plaintiffs allege that the School District began to

withhold payments under the settlement agreement, including

payments for services already rendered.    Plaintiffs allege also

that the School District continues to without payments, and,




2. Empirical provides behavioral services, occupational
therapy, and speech and language therapy to children with
disabilities. Behavioral Consulting conducts evaluations
related to behavioral programming for children with
disabilities. Both are frequently retained by parents to
provide compensatory educational services paid for by the School
District of Philadelphia.

                                 -3-
after several inquiries, provides inconsistent and contradictory

reasons for doing so.

                                 II

            Defendants argue that plaintiffs have not stated

claims for relief for retaliation and discrimination in

violation of the Americans with Disabilities Act (“ADA”) in

Count III and retaliation and discrimination in violation of

Section 504 of the Rehabilitation Act of 1973 in Count IV.

            The ADA provides in relevant part:

            [N]o qualified individual with a disability
            shall, by reason of such disability, be
            excluded from participation in or be denied
            the benefits of the services, programs, or
            activities of a public entity, or be
            subjected to discrimination by any such
            entity.

42 U.S.C. § 12132.

            Section 504 reads in relevant part:

            No otherwise qualified individual with a
            disability in the United States . . . shall,
            solely by reason of her or his disability,
            be excluded from the participation in, be
            denied the benefits of, or be subjected to
            discrimination under any program or activity
            receiving Federal financial assistance.

29 U.S.C. § 794(a).

            Both the ADA and § 504 contain anti-retaliation

provisions.    See 42 U.S.C. § 12203(a); 34 C.F.R. § 100.7(e).

The same standards generally govern the analysis under both

statutes.    To establish a claim for retaliation, a plaintiff

                                 -4-
must prove:   (1) that he or she engaged in protected activity;

(2) that the defendant’s retaliatory conduct would deter a

person of ordinary firmness from exercising his or her rights;

and (3) that there is a causal connection between the

plaintiff’s protected activity and the defendant’s retaliatory

action.   Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259,

267 (3d Cir. 2007).

           The court further explained the temporal requirement

necessary to satisfy the casual connection:

           To establish the requisite causal connection
           a plaintiff usually must prove either (1) an
           unusually suggestive temporal proximity
           between the protected activity and the
           allegedly retaliatory action, or (2) a
           pattern of antagonism coupled with timing to
           establish a causal link.

Id. at 267.

           The Court of Appeals has held that, though not a

bright line rule, a three month gap between the act or event in

question and the retaliation is too long to establish the

temporal proximate for causation.     LeBoon v. Lancaster Jewish

Community Ass’n, 503 F.3d 217, 233 (3d Cir. 2007) cert. denied

553 U.S. 1004 (2008).   According to the allegations in the

amended complaint, time lapses of at least three months and up

to a year occurred between the filing of the various plaintiffs’

due process complaints and defendants’ stopping the payment of

money allegedly due under the settlement agreements.     Moreover,

                                -5-
plaintiffs have not alleged facts which establish a pattern of

antagonism between the time they filed their complaints and when

defendants stopped paying under the settlement agreements.

Plaintiffs thus have not pleaded the facts necessary for a

retaliation claim.    Accordingly, such claims asserted in Counts

III and IV under the ADA and § 504 will be dismissed.

            Defendants also seek to dismiss plaintiffs’

discrimination claims in Counts III and IV under the ADA and

§ 504.   As noted above, both statutes have similar provisions

against discrimination.    See 42 U.S.C. § 12132; 29 U.S.C.

§ 794(a).    To prove such a claim under either statute, a

plaintiff must demonstrate that:    (1) plaintiff children have

disabilities; (2) they were otherwise qualified to participate

in a school program; and (3) they were denied the benefits of

the program or were otherwise subject to discrimination because

of their disability.    Chambers ex rel. Chambers v. Sch. Dist. of

Phila. Bd. of Educ., 587 F.3d 176, 189 (3d Cir. 2009).    After a

careful review of the amended complaint, we find that plaintiffs

have stated plausible claims for discrimination which have

accrued since the due process complaints were settled.    Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 556-67 (2007).

            Defendants further argue that plaintiff parents and

plaintiff providers do not have standing to assert these

discrimination claims.    We are not convinced.   First, our Court

                                 -6-
of Appeals in Doe v. County of Centre, Pa, 242 F.3d 437, 447

(3d Cir. 2001), has recognized that non-disabled persons have a

claim for associational discrimination when they are injured or

harmed because of their association with the disabled person.

These non-disabled persons include parents and those who

provided services for disabled persons.   Here, the settlement

agreements with the School District provide that the School

District is obligated to make payments for certain compensatory

services for the disabled children.   Direct payments are to be

made “to vendors of items or providers of professional services,

or reimbursement to parent arising from her payment for such

items or professional services.”   The agreements further

provide, “Parent hereby agrees to wholly indemnify the District

should claims arise from any third party regarding the subject

matter of this Agreement.”   The amended complaint alleges that

defendants have not made payments due under the Settlement

Agreements.   Clearly, the plaintiff parents and plaintiff

providers have properly averred they are injured parties and

thus have standing to sue the defendants. 3




3. Plaintiffs have stipulated that all references to 20 U.S.C.
§ 1415 and 42 U.S.C. §§ 1983, 1985 and 1988 are stricken from
Counts III and IV of the amended complaint.
                                -7-
                                  III

          Defendants also seek to dismiss the claims of the

plaintiff providers in Count V, again on the ground that they

have not stated a claim for relief.     These plaintiffs assert

under 42 U.S.C. § 1983 that they have been denied the right to

engage in their chosen profession under the due process and

equal protective clauses of the Fourteenth Amendment because of

defendants’ failure to pay them for their services under the

Settlement Agreements.

          The Fourteenth Amendment does protect the right to

engage in one’s chosen profession but it does not protect the

right to pursue a specific job.    Mathews v. Eldridge, 424

U.S. 319, 332 (1976); Culinary Services of Del Valley, Inc. v.

Borough of Yardley, 385 Fed. App’x 135, 141 (3d Cir. 2010);

Pieknick v. Comm. of Pa., 36 F.3d 1250, 1259 (3d Cir. 1994).

Plaintiff providers do allege that the failure to obtain money

due from the School District is harming their business.

However, any broader allegations that the defendants’ conduct

interfered with their right to provide services on a broader

scale to disabled children generally are simply conclusions and

are not plausible.   See Twombly, 550 U.S. at 556-57.

          Defendants are also correct that the plaintiff

providers have not plausibly alleged a constitutional claim of

damage to their reputations because of the defendants’ failure

                                  -8-
to make the payments in question.       A person’s reputation alone

is not protected by the Due Process Clause of the Fourteenth

Amendment.    A person must be able to show a stigma plus, that

is, a harm to his or her reputation which also involves a

deprivation of some additional right or interest.       See Hill v.

Borough of Kutztown, 455 F.3d 225, 236 (3d Cir. 2006).       Even if

the failure of the defendants to pay plaintiff providers what is

due under the Settlement Agreements implicates that additional

right or interest, defendants’ failure to pay cannot be said, by

any stretch of the imagination, to be conduct designed to harm

the reputations of these plaintiffs.       The defendants at the very

least must have disseminated a false and defamatory impression

of these defendants to the public in connection with its failure

to pay.   The amended complaint is devoid of any such

allegations.    Id.   What plaintiff providers allege does not give

rise to a Fourteenth Amendment violation. 4     See Twombly, 550

U.S. at 557.

                                  IV

             Defendants ask the court to dismiss plaintiffs’ claim

for declaratory relief in Count VI.       The award of declaratory




4. As a result of our analysis, we need not reach the argument
that plaintiffs have no claim under § 1983 against the defendant
School District under Monell v. Dept. of Soc. Servs., 436 U.S.
658 (1978).


                                  -9-
relief is discretionary.   State Auto Ins. Co. v. Summy, 234 F.3d

131, 133 (3d Cir. 2002).   At the motion to dismiss stage, it is

too early for the court to decide this issue.     The motion,

insofar as it seeks to dismiss this form of relief, is denied

without prejudice.

                                  V

           Plaintiff parents request attorneys fees in Count I as

part of the relief for “Enforcement of Settlement Agreements

Reached Pursuant to IDEA Resolution Process.” 5   Defendants argue

that Count I is a common law breach of contract claim for which

counsel fees are not awarded to the prevailing party under state

law.   The plaintiff parents counter that Congress has authorized

the award of counsel fees to them under the IDEA to enforce

settlement agreements.

           The IDEA allows for a legally binding written

agreement when “a resolution is reached to resolve the complaint

through the mediation process.”   See 20 U.S.C. § 1415(e)(2)(F).

Such an agreement “is enforceable in any State Court of

competent jurisdiction or in a district court of the United

States.”   20 U.S.C. § 1415(e)(2)(F)(iii).   Section 1415(i)(3)(A)




5. The defendants cite J.K. v. Council Rock Sch. Dist.,
833 F. Supp. 2d 436, 452 (E.D. Pa. 2011) as “indicat[ing]
attorneys’ fees should not be awarded for the enforcement of a
due process settlement agreement.” J.K. makes no such
indication.
                               -10-
provides that “[t]he district courts of the United States shall

have jurisdiction of actions brought under this section without

regard to the amount in controversy.”   Section

1415(i)(3)(B)(i)(I) allows for the award of attorney’s fees “in

an action brought under this section . . . to a prevailing party

who is the parent of a child with a disability.”

          Each of the settlement agreements contains language in

the “Claim Released” paragraph that “[i]t is expressly

understood and mutually agreed that this Agreement is intended

to resolve all claims by Parent individually and on behalf of

the Student . . . which arise under and pursuant to the

Individuals with Disabilities Education Act, 20 U.S.C.

§ 1400 et seq. (“IDEA”), its implementing regulation, 34 C.F.R.

Part 300 . . .”

          Four of the settlement agreements include an

additional paragraph:

          The parties agree that this Agreement is a
          written Settlement Agreement reached
          pursuant to the Resolution Process under
          34 C.F.R. § 300.510, is subject to the
          provisions of that regulation and is
          enforceable in either the Philadelphia Court
          of Common Pleas or the United States
          District Court, pursuant to said regulation.

There can be no doubt the settlement agreements have come about

as a result of the resolution process referenced in

§ 1415(e)(2)(F).


                              -11-
           We agree that the IDEA authorizes the award of counsel

fees to prevailing parents in an action to enforce the written

settlement agreements involved here.    Count I is a claim under

§ 1415.   It would be odd indeed for Congress to authorize such

an award for legal work occurring before a written settlement is

signed but not to allow an award thereafter if a breach of the

settlement agreement occurs.    It is the practical reality that

in order to be able to enforce the provisions of the IDEA

including any settlement, parents need to be able to secure

counsel fees if they prevail.    Without the right to recover

counsel fees, a parent has won only a pyrrhic victory for a

disabled child.




                                -12-
